DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/22/2017. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:  
The phrase “image noise is reduce” is stated in line 13 and lacks proper grammar.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Selbekk (U.S. Pub. No. 20160363561) hereinafter Selbekk, in view of Frenz et al. (U.S. Pub. No. 20160317121) hereinafter Frenz, in view of Kim (U.S. Pub. No. 20140094702) hereinafter Kim, in further view of Byram, B. et al., (“A Method for Direct Localized Sound Speed Estimates Using Registered Virtual Detectors,” Ultrasonic Imaging. 2012, 34(3). P. 159-180) hereinafter Byram. 
Regarding claim 1, primary reference Selbekk teaches:
A method of measuring local speed of sound for medical ultrasound (abstract), comprising: 
a) inducing ultrasound waves in a subject under test by focusing an ultrasound beam at a region of interest ([0096], ultrasound scanner utilizes Doppler ultrasound waves into a blood vessel which is considered to be a region of interest; [0098], discusses the use of ultrasound measurements in a variety of tissue mediums; [0099] discusses Doppler mode transmit waves to a region of interest (ROI); [0100]), using an ultrasound Tx transducer, wherein said ultrasound waves propagate from an ultrasound Tx focal point to a surface of said subject under test ([0190], ultrasound system may be used with any type of ultrasound transducer technology with beam forming including focused at a narrow point; see also [0096]-[0099] for overview of ultrasound imaging); 
wherein an average speed of sound in said subject under test equals an arithmetic mean of local sound-speed values sampled along a propagation path of said ultrasound waves, ([0181], “finding the speed of sound for any given lateral or elevation source-receiver localization”, [0182], “the estimated speed of sound represents the average speed of sound of the propagation path”. This is considered to be an arithmetic 
wherein said cavg equals an arithmetic mean of said ci, values sampled along a wave propagation path according to 
    PNG
    media_image1.png
    71
    102
    media_image1.png
    Greyscale
wherein said ci, = di,/Ts, wherein said di is a length of a tissue segment traveled during one sampling period Ts ([0181], “finding the speed of sound for any given lateral or elevation source-receiver localization”, [0182], “the estimated speed of sound represents the average speed of sound of the propagation path”. This is considered to be an arithmetic mean, as the average speed of sound is calculated across the propagation path using the speed of sound for various points as described in [0181]. “this method therefore allows the generation of a grid in 2D and/or 3D of speed of sound measurements in space for a given medium, by repeating the measurements at the desired spatial location and regions of interest in depth.” With the sound measurements at specific positions, this is considered to be the 
Primary reference Selbekk fails to teach:
b) measuring a time of arrival of said propagating ultrasound waves, using at least three single ultrasound Rx transducer elements disposed on said surface of said subject under test, 
herein each said ultrasound Rx transducer outputs a separate arrival time of said propagating ultrasound waves
d) using said ci, to differentiate states of human disease, or using said ci, in conjunction with other ultrasound measurements to improve a differentiation between mild and severe forms of human disease
	However, the analogous art of Frenz of using ultrasound echo to measure the speed of sound within an object (abstract) teaches:
b) measuring a time of arrival of said propagating ultrasound waves, using at least three single ultrasound Rx transducer elements disposed on said surface of said subject under test ([0014]; [0019]; [0044]; [0065], “the sum of the ultrasound signals detected at all individual time-delays of arrival”; [0079], 128 elements;), 
herein each said ultrasound Rx transducer outputs a separate arrival time of said propagating ultrasound waves ([0012], “local echo phase shift is only determined by the 
d) using said ci, to differentiate states of human disease, or using said ci, in conjunction with other ultrasound measurements to improve a differentiation between mild and severe forms of human disease ([0041]; [0042], thus the invention can be used in the framework of diagnosis of the composition of state of soft tissues in humans or animals, e.g. for diagnosis and staging of diseases such as cancer, liver fibrosis”; [0043]; see [0031]-[0040] for description about sound speed calculations in tissue that teaches to primary reference Selbekk).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk to incorporate the ultrasound processing and use of the speed of sound distribution for determining disease states as taught by Frenz because knowledge of speed of sound allows a more accurate reconstruction of optical absorbers, compared to assuming a homogeneous speed of sound in a tissue ([0044]). 
Primary reference Selbekk further fails to teach:
wherein signal traces recorded on individual said ultrasound Rx transducers are uniformly sampled in time,
However, the analogous art of Kim of an ultrasound method of analyzing tissue properties (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk and Frenz to incorporate the uniform sampling frequency over time as taught by Kim because a sampling frequency must correlate to the highest frequency component within a signal in order to produce a high resolution image. Using the uniform sampling promotes higher resolution and less noise. 
Primary reference Selbekk further fails to teach:
c) computing a local speed of sound (ci) of said propagating ultrasound waves from an average speed of sound (cavg) of said propagating ultrasound waves using a computer that receives said output arrival times, 
However, the analogous art of Byram of estimating sound speed in a medium using ultrasound (abstract, page 8) teaches:
c) computing a local speed of sound (ci) of said propagating ultrasound waves from an average speed of sound (cavg) of said propagating ultrasound waves using a computer that receives said output arrival times, (pages 3-5, describe the calculation of the local speed of sound using the time of flight calculations. This is shown in equations 1-4 with the time-of-flight between virtual detectors used to directly calculate a local sound speed estimate; The algorithm further described on pages 6-7 to simulate the estimate of sound speed in complex media, utilizes the average speed of sound rather 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, and Kim to incorporate the calculation of a local speed of sound from the average speed of sound as taught by Byram because sound speed estimates may be useful for pathological and healthy tissue distinction and an algorithm is necessary to determine speeds even with a demarcation of tissue type (page 2, paragraphs 1 and 2). 
Regarding claim 2, the combined references of Selbekk, Frenz, Kim, and Byram teach all of the limitations of claim 1. Primary reference Selbekk further fails to teach:
wherein when signal traces recorded on said individual ultrasound Rx transducers are uniformly sampled in space, an average slowness in said subject under 
	However, the analogous art of Frenz of using ultrasound echo to measure the speed of sound within an object (abstract) teaches:
wherein when signal traces recorded on said individual ultrasound Rx transducers are uniformly sampled in space, an average slowness in said subject under test equals an arithmetic mean of local slowness values sampled along a propagation path of said ultrasound ([0026], the slowness is used as the reciprocal of the sound speed calculated; [0027], “the local sound speed is automatically obtained from the reciprocal of said sound speed” which is the slowness; [0037], slowness distribution; [0039]; [0040]; [0070]-[0071], the line integral of the slowness along a straight line between the probe aperture and the scatterer; Lacking further criticality or unexpected results, the teaching of an the calculation of slowness line integral along the propagation path to calculate a spatially resolved sound speed map is considered a suitable equivalent to the computation step of claim 2, as it provides the same end result of measuring local speed of sound using the reciprocal or slowness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, Kim, and Byram to incorporate the use of average slowness based on local slowness values as taught by Frenz because acoustic refraction causes distortion in straight ray sound propagation and compensating for the slowness obtains the sound speed with less noise and distortions ([0037]; [0038]). 

where the local sound speed estimates from multiple wave propagation angles are averaged together ([0181], “each measurement comprises two acoustic pulses sent along two different beam paths, e.g. one at normal incidence and one at an angle to the transducer surface directed at the required depth”; [0182]; [0183]).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Selbekk, in view of Frenz, in view of Kim, in further view of Byram as applied to claim 1 above, and further in view of Anderson, M., et al. (“The direct estimation of sound speed using pulse-echo ultrasound”, Acoustical Society of America. 104, 1998. P. 3099-3106) hereinafter Anderson. 
Regarding claim 3, the combined references of Selbekk, Frenz, Kim, and Byram teach all of the limitations of claim 1. Primary reference Selbekk further fails to teach:
wherein said cavg arrival time is calculated by fitting a parabolic profile to ultrasound Rx data, that defines a geometric distance from said ultrasound Tx focal point to at least three single ultrasound Rx transducer element
However, the analogous art of Anderson of a method for the direct estimation of the longitudinal speed of sound in a medium (abstract) teaches:
wherein said cavg arrival time is calculated by fitting a parabolic profile to ultrasound Rx data, that defines a geometric distance from said ultrasound Tx focal point to at least three single ultrasound Rx transducer elements (page 3099-3100, The Sound-Speed Estimator, the section describes the use of the calculations of the speed of sound and the use of a parabolic “geometric delay profile t(x)” based on the received 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, Kim, and Byram to incorporate the use of a parabolic profile representing a geometric distance to the transducer elements as taught by Anderson because the geometric delay pattern of echoes returning to an array of transducer elements from a region of interest are unique based on the factors of the geometry of the array and the speed of sound of the medium. This enables the use of arrival-time profile to calculate speed of sound (page 3099, The sound-speed estimator, paragraph 1). 
Regarding claim 5, the combined references of Selbekk, Frenz, Kim, and Byram  teach all of the limitations of claim 1. Primary reference Selbekk further fails to teach:
wherein an arrival-time profile of said propagating ultrasound waves is determined from elements of said Tx transducer
However, the analogous art of Anderson of a method for the direct estimation of the longitudinal speed of sound in a medium (abstract) teaches:
wherein an arrival-time profile of said propagating ultrasound waves is determined from elements of said Tx transducer (page 3099-3100, The Sound-Speed Estimator, the section describes the use of the calculations for determining a speed of sound which is based on the arrival-time profile (see figure 1) of the received ultrasound Seismological sound-speed estimation, teaches to the arrival time profile t(x) used in the calculation as in section I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, Kim, and Byram to incorporate the use of arrival-time profile as taught by Anderson because the geometric delay pattern of echoes returning to an array of transducer elements from a region of interest are unique based on the factors of the geometry of the array and the speed of sound of the medium. This enables the use of arrival-time profile to calculate speed of sound (page 3099, The sound-speed estimator, paragraph 1). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Selbekk, in view of Frenz, in view of Kim, in further view of Byram as applied to claim 1 above, and further in view of Ivancevich, N., et al. (“Comparison of 3-D multi-lag cross-correlation and speckle brightness aberration correction algorithms on static and moving targets”, IEEE Trans Ultrasonic Ferroelectric Frequency Control, 2009. 56(10). P. 1-23) hereinafter Ivancevich. 
Regarding claim 4, the combined references of Selbekk, Frenz, Kim, and Byram teach all of the limitations of claim 1. Primary reference Selbekk further fails to teach:

However, the analogous art of Ivancevich of algorithms for correlation and phase correction of ultrasound reception signals (abstract) teaches:
wherein an arrival-time profile of said propagating ultrasound waves across all said ultrasound Rx transducer elements is formed from time-delays determined by a multi-lag least-squares estimation algorithm (page 2, paragraph 5, “multi-lag leas-squares cross-correlation method”; pages 3-5 describe the two methods of multi-lag least-sqaures cross-correlation method using received ultrasound signals and providing a phase-corrected signal. This includes the Static Multi-Lag Cross-correlation of part B and the moving target multi-lag cross-correlation of part c. This arrival time profile formation would be incorporated into the combined Selbekk, Frenz, Kim, and Byram invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, Kim, and Byram to incorporate the multi-lag least-squares estimation algorithm as taught by Ivancevich because phase aberrations broaden the ultrasound beam, degrading spatial resolution and reducing contrast and sensitivity of the ultrasound. Therefore performing this algorithm on the signal enhances the resolution and decreases noise (page 2, paragraph 1). 
Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Selbekk, in view of Frenz, in view of Kim, in further view of Byram as applied to claim 1 above, and further in view of Shin, H., et al. (“Estimation of average speed of sound using deconvolution of medical ultrasound data”, Ultrasound in Medicine & Biology, 2010. 36(4). P. 623-636) hereinafter Shin. 
Regarding claim 7, the combined references of Selbekk, Frenz, Kim, and Byram teach all of the limitations of claim 1. Primary reference Selbekk further fails to teach:
wherein a system of linear equations cavg = Aclocal + εmeas is formed, wherein each row of a model matrix A encodes a single measurement of said average speed of sound in vector cavg, wherein a vector clocal contains said local sound speeds ci, to be solved for, wherein εmeas is a vector of measurement errors to be minimized
However, the analogous art of Shin of an ultrasound system for algorithm for determining the average speed of sound (abstract) teaches:
wherein a system of linear equations is formed, with an average speed of sound correlation metric, wherein a vector clocal contains said local sound speeds ci, to be solved for, and an additional linear equation coefficient of measurement errors to be minimized (page 626, Iterative method using non-blind deconvolution, through page 627, Results. The equation f(c) and the derivative of the equation is considered to be a linear equation system as shown in equation (1) that is used via a gradient-descent based approach to determine the speed of sound in the tissue. The additional coefficient term provides a minimization value to be minimized as the equation is solved. Figure 2 shows the iterative process of solving for the speed of sound, and figure 3 shows the convergence for solving the estimated speed.; page 630, col 1, paragraph 2; Lacking further criticality or unexpected results, the teaching of using a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, Kim, and Byram to incorporate the use of a system of linear equations to determine an ultrasound parameter as taught by Shin because conventional ultrasound imaging assumes the speed of sound for the design of the beamforming pattern and this leads to degradation of B-mode images such as degraded spatial resolution. By using a linear equation-based algorithm method to determine the speed of sound in tissue, image blurring and noise can be reduced (page 623, Introduction and Literature, paragraphs 1-2).  
Regarding claim 8, the combined references Selbekk, Frenz, Kim, Byram, and Shin teach all of the limitations of claim 7. Primary reference Selbekk further fails to teach:
wherein a gradient descent algorithm is used to solve the system of linear equations
However, the analogous art of Shin of the estimation of speed of sound (abstract) teaches:
wherein a gradient descent algorithm is used to solve the system of linear equations (page 626, Iterative method using non-blind deconvolution, paragraph 2, “We implemented a gradient-descent based approach to track down the optimum seed. Lacking further criticality or unexpected results, the teaching of using gradient descent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, Kim, Byram, and Shin to incorporate the use of a gradient descent algorithm as taught by Shin because an optimization procedure is required to find the correct speed of sound (page 626, Iterative method using non-blind deconvolution, paragraph 2). 
Regarding claim 10, the combined references Selbekk, Frenz, Kim, Byram, and Shin teach all of the limitations of claim 8. Primary reference Selbekk further teaches:
wherein said matrix A encodes speeds of sound that are averaged along multiple directions of propagation ([0181], “each measurement comprises two acoustic pulses sent along two different beam paths, e.g. one at normal incidence and one at an angle to the transducer surface directed at the required depth”; [0182]; [0183]; as the region of interest contains multiple elements across the receiver transducer array as well as through the surface at different depths. The reception values along the directions of multiple beam paths is considered to be a matrix that encodes speeds of sound when further processed in the combined Selbekk, Frenz, Kim, Byram, and Shin invention).
Regarding claim 11, the combined references Selbekk, Frenz, Kim, Byram, and Shin teach all of the limitations of claim 8. Primary reference Selbekk further teaches:
where clocal is solved for multiple directions of propagation and then averaged ([0181], “each measurement comprises two acoustic pulses sent along two different .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Selbekk, in view of Frenz, in view of Kim, in view of Byram, in further view of Shin as applied to claim 8 above, and further in view Lin, L, et al. (“Sellnv – An algorithm for selected inversion of a sparse symmetric matrix”, ACM Transactions on Mathematical Software, Vol 37(4). 2011. P. 40:1-40:19) hereinafter Lin. 
Regarding claim 9, the combined references of Selbekk, Frenz, Kim, Byram, and Shin teach all of the limitations of claim 8. Primary reference Selbekk further fails to teach:
wherein said matrix A is triangular and a direct inversion is used to solve the system of linear equation
However, the analogous art of Lin of an algorithm for computing elements of a matrix and increasing computational efficiency (abstract) teaches:
wherein said matrix A is triangular and a direct inversion is used to solve the system of linear equations (page 40:3-40:6, Selected Inversion: Basic Idea, The matrix L is a triangular matrix and direct inversion (page 40:3) is used as the structure of the algorithm to compute the matrix using the system of equations. Lacking further criticality 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, Kim, Byram, and Shin to incorporate the use of direct inversion to solve a system of equations with a triangular matrix as taught by Lin because direct inversion can take advantage of the sparsity pattern of the sparse triangular factor of the decomposed matrix (page 40:2, paragraph 2). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Selbekk, in view of Frenz, in view of Kim, in view of Byram, in further view of Shin as applied to claim 8 above, and further in view Ignjatovic et al. (U.S. Pub. No. 20170363725) hereinafter Ignjatovic. 
Regarding claim 12, the combined references of Selbekk, Frenz, Kim, Byram, and Shin teach all of the limitations of claim 8. Primary reference Selbekk further fails to teach:
where said minimization of said vector of measurement Emeas is performed with the l1 norm or l2 norm
However, the analogous art of Ignjatovic of an ultrasound system with processing to produce images of an object (abstract) teaches:
where said minimization of said vector of measurement Emeas is performed with the l1 norm or l2 norm ([0070], “real-time algorithms as described in [36-39] could be meas as claimed because it is used to process ultrasound reception signals and could be configured to solve as similar problem in the combined Selbekk, Frenz, Kim, Byram, and Shin invention, See also [0067]-[0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, Kim, Byram, and Shin to incorporate the minimization performed with the L1 norm as taught by Ignjatovic because the algorithms offer great promise for imaging systems when measurements are stored in the cloud or streamed in real time with decoding performed “on-the-fly” ([0070]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Selbekk, in view of Frenz, in view of Kim, in view of Byram, in further view of Shin as applied to claim 8 above, and further in view Goksel et al. (U.S. Pub. No. 20180263595) hereinafter Goksel.  
Regarding claim 13, the combined references of Selbekk, Frenz, Kim, Byram, and Shin teach all of the limitations of claim 8. Primary reference Selbekk further fails to teach:
image noise is reduce by using additional regularization of the spatial variation of said clocal
	However, the analogous art of Goksel of a medical ultrasound apparatus (abstract) teaches:
clocal ([0045]; [0046], “anisotropically weighted spatial regularization” is performed; [0047]-[0048] for further description of the ray information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, Kim, Byram, and Shin to incorporate the spatial regularization as taught by Goksel because distortion may occur in the reconstructed image and weighting the contributions in different directions provides a balanced less noisy image ([0046]-[0048]). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Selbekk, in view of Frenz, in view of Kim, in view of Byram, in further view of Shin as applied to claim 8 above, and further in view Kang et al. (U.S. Pub. No. 20130188196) hereinafter Kang. 
Regarding claim 14, the combined references of Selbekk, Frenz, Kim, Byram, and Shin teach all of the limitations of claim 8. Primary reference Selbekk further fails to teach:
wherein signal traces recorded on said individual ultrasound Rx transducers are uniformly sampled in space
However, the analogous art of Kang of a medical imaging processing system for OCT that is similar to ultrasound imaging systems (abstract, [0008]; [0050]) teaches:
wherein signal traces recorded on said individual ultrasound Rx transducers are uniformly sampled in space ([0073], “achieve uniform spatial sampling” of the A-scans) and 

Primary reference Selbekk further fails to teach:
slowness at a voxel σi=1/ci replaces said ci, in the system of linear equations
	However, the analogous art of Frenz of using ultrasound echo to measure the speed of sound within an object (abstract) teaches:
slowness at a voxel σi=1/ci replaces said ci, in the system of linear equations ([0026], the slowness is used as the reciprocal of the sound speed calculated; [0027], “the local sound speed is automatically obtained from the reciprocal of said sound speed” which is the slowness; [0037], slowness distribution; [0039]; [0040]; [0070]-[0071], the line integral of the slowness along a straight line between the probe aperture and the scatterer; Lacking further criticality or unexpected results, the teaching of an the calculation of slowness to use for the system of linear equations in the combined invention is considered a suitable equivalent to the reciprocal equation of claim 14 because it is also used to calculate local speed of sound).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, Kim, Byram, Shin, and Kang to incorporate the use of slowness as taught by Frenz because acoustic refraction causes distortion in . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsushima (U.S. Pub. No. 20170265845) teaches to the calculation of an arithmetic mean of speed of sound values ([0190]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785